UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2013(Unaudited) DWS Mid Cap Growth Fund Shares Value ($) Common Stocks 97.5% Consumer Discretionary 23.8% Auto Components 1.6% BorgWarner, Inc.* (a) Tenneco, Inc.* (a) Hotels, Restaurants & Leisure 2.5% Darden Restaurants, Inc. Panera Bread Co. "A"* (a) Household Durables 4.4% Jarden Corp.* Newell Rubbermaid, Inc. Toll Brothers, Inc.* (a) Whirlpool Corp. Leisure Equipment & Products 1.3% Polaris Industries, Inc. (a) Media 1.0% Cinemark Holdings, Inc. Multiline Retail 1.1% Family Dollar Stores, Inc. (a) Specialty Retail 8.1% Advance Auto Parts, Inc. Ascena Retail Group, Inc.* (a) Children's Place Retail Stores, Inc.* (a) DSW, Inc. "A" (a) PetSmart, Inc. Ross Stores, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc.* (a) Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 3.8% Carter's, Inc. Deckers Outdoor Corp.* Hanesbrands, Inc. (a) Consumer Staples 5.8% Food & Staples Retailing 1.0% The Fresh Market, Inc.* (a) Food Products 3.4% Green Mountain Coffee Roasters, Inc.* (a) McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. (a) Household Products 1.4% Church & Dwight Co., Inc. Energy 7.7% Energy Equipment & Services 4.9% Cameron International Corp.* Core Laboratories NV (a) Dresser-Rand Group, Inc.* (a) FMC Technologies, Inc.* (a) Oil States International, Inc.* Oil, Gas & Consumable Fuels 2.8% Pioneer Natural Resources Co. (a) Range Resources Corp. (a) Ultra Petroleum Corp.* (a) Financials 9.1% Capital Markets 3.1% Affiliated Managers Group, Inc.* (a) Invesco Ltd. (a) Lazard Ltd. "A" (a) Commercial Banks 1.2% Signature Bank* (a) Consumer Finance 1.5% Portfolio Recovery Associates, Inc.* (a) Insurance 1.0% W.R. Berkley Corp. Real Estate Management & Development 1.1% CBRE Group, Inc. "A"* Thrifts & Mortgage Finance 1.2% Ocwen Financial Corp.* Health Care 14.6% Biotechnology 2.2% Alexion Pharmaceuticals, Inc.* Alkermes PLC* (a) Cubist Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Health Care Equipment & Supplies 2.0% CareFusion Corp.* Thoratec Corp.* Health Care Providers & Services 6.9% AmerisourceBergen Corp. (a) Catamaran Corp.* (a) Centene Corp.* (a) DaVita HealthCare Partners, Inc.* HCA Holdings, Inc. Humana, Inc. (a) Life Sciences Tools & Services 0.9% Agilent Technologies, Inc. Pharmaceuticals 2.6% Actavis, Inc.* Pacira Pharmaceuticals, Inc.* Industrials 13.7% Aerospace & Defense 1.4% BE Aerospace, Inc.* Airlines 1.0% Delta Air Lines, Inc.* Commercial Services & Supplies 0.6% Stericycle, Inc.* (a) Electrical Equipment 1.2% Rockwell Automation, Inc. (a) Machinery 4.1% Joy Global, Inc. (a) Manitowoc Co., Inc. (a) Valmont Industries, Inc. WABCO Holdings, Inc.* Professional Services 2.9% IHS, Inc. "A"* Verisk Analytics, Inc. "A"* Road & Rail 1.3% Kansas City Southern (a) Trading Companies & Distributors 1.2% United Rentals, Inc.* (a) Information Technology 15.7% Communications Equipment 1.2% F5 Networks, Inc.* (a) Harris Corp. (a) Computers & Peripherals 1.6% Western Digital Corp. Internet Software & Services 2.4% Equinix, Inc.* (a) IAC/InterActiveCorp. LinkedIn Corp. "A"* (a) IT Services 0.5% VeriFone Systems, Inc.* (a) Semiconductors & Semiconductor Equipment 4.4% Analog Devices, Inc. Applied Materials, Inc. ARM Holdings PLC (ADR) (a) Avago Technologies Ltd. Maxim Integrated Products, Inc. ON Semiconductor Corp.* (a) Software 5.6% Cadence Design Systems, Inc.* (a) Citrix Systems, Inc.* (a) Concur Technologies, Inc.* (a) Intuit, Inc. MICROS Systems, Inc.* (a) Red Hat, Inc.* Salesforce.com, Inc.* Materials 6.1% Chemicals 4.0% Albemarle Corp. (a) CF Industries Holdings, Inc. (a) PPG Industries, Inc. Westlake Chemical Corp. (a) Containers & Packaging 1.1% Crown Holdings, Inc.* Metals & Mining 0.5% Allegheny Technologies, Inc. (a) Paper & Forest Products 0.5% Schweitzer-Mauduit International, Inc. Telecommunication Services 1.0% Wireless Telecommunication Services SBA Communications Corp. "A"* (a) Total Common Stocks (Cost $252,085,578) Exchange-Traded Fund 0.5% SPDR S&P Biotech (a) (Cost $1,577,619) Securities Lending Collateral 36.0% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $121,369,728) Cash Equivalents 3.5% Central Cash Management Fund, 0.07% (b) (Cost $11,698,666) % of Net Assets Value ($) Total Investment Portfolio (Cost $386,731,591) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $387,320,235.At June 30, 2013, net unrealized appreciation for all securities based on tax cost was $76,262,666.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $84,577,214 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,314,548. (a) All or a portion of these securities were on loan. In addition, included in other assets and liabilities, net are pending sales, that are also on loan. The value of securities loaned at June 30, 2013 amounted to $116,248,195 which is 34.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
